DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 14-17, 19, drawn to a delivery system. 
Group II, claim(s) 20-23, drawn to a method of assembling a delivery system. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 recites a delivery system having “a runner slidably connected to the catheter” and “the invaginating tube being sealably secured at or near a distal end of the invaginating tube to the runner”. Group 2 only recites “heating the heat-shrink material and the portion of the invaginating tube that is located radially over the runner to radially compress and mould the invaginating tube to the runner” which is considered to be same technical feature as “the invaginating tube being sealably secured at or near a distal end of the invaginating tube to the runner” in Group 1 (claim 1). Group 2 (claim 20) does not recite “a runner slidably connected to the catheter” or something similar. Therefore, the common technical feature among Groups 1 and 2 is “the invaginating tube being sealably secured at or near a distal end of the invaginating tube to the runner”.
This common technical feature is not a special technical feature because using a runner to attach an invaginating tube to a catheter is disclosed in the prior art. EP 2236168 discloses an invaginating tube 5 sealed to a catheter 17 with a runner 6. 

Groups I and II lack unity of invention because the groups do not share the same or corresponding special technical feature.
Examiner contacted Attorney Mark Burns on 2/24/22 to discuss unity of invention between independent claims 1 and 20. Examiner acknowledged that a lack of unity was not found in the PCT but she did not see a common technical feature between claims 1 and 20: claim 1 requires "a runner slidably connected to the catheter" while claim 20 does not. 
Attorney Burns indicated claims 1 and 20 both require "the invaginating tube being sealably secured at or near the second axial end of the invaginating tube to the runner" and therefore, this is the common technical feature between the claims. 
Examiner agreed this was recited in both claims and indicated she would call the attorney back if she did not agree with this assessment. Upon further search, Examiner concluded this common feature is not "special" because it is disclosed by the prior art cited in the PCT search report. Examiner contacted Attorney Burns on 3/8/2022 to discuss this further, but Attorney was out of the office for the week so Examiner is mailing a Unity of Invention requirement. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        8 March 2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771